Case 7:21-cr-00465 Document1 Filed on 01/30/21 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT United States Courts Southern

District of Texas

 

 

 

 

for the FILED
Southern District of Texas 01/30/21
United States of America ) Nathan Ochsner, Clerk of Court
Vv. )
Nestor CARBAJAL-Alvarez )  CaseNo. M-21-0250-M
YOB: 1988 )
COB: Mexico )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 01/29/2021 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 841 It shall be unlawful for any person to knowingly or intentionally possess with

intent to distribute or dispense, a controlled substance — Fentanyl (schedule
Il) and Cocaine (schedule II)

21 USC § 952

| And knowingly and intentionally illegally import into the United States
approximately 4.6 kilograms of fentanyl and 43.08 kilograms of cocaine both
schedule II controtled substances.

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

Complaint d by AUSA A. Cast
omplaint approved by AUS ove /S/ Cordero B. Contreras
Submitted by reliable electronic means, sworn to Complainant's signature
and attested to telephonically per Fed. R. Cr.4.1,

and probable cause found on:

 

Cordero B. Contreras, HSI Special Agent

Printed name and title

 

Date. 1/30/2021 @5:05pm

 

Judgh signature

City and state: McAllen, Texas ; U.S. Magistrate Judge N. Medrano

Printed name and title
 

 

Case 7:21-cr-00465 Document1 Filed on 01/30/21 in TXSD Page 2 of 2

“ATTACHMENT A”

| am a Special Agent (SA) of the United States Homeland Security Investigations
(HSI), and have knowledge of the following facts:

On January 29, 2021, Nestor CARBAJAL-Alvarez entered the United States through
the Pharr, Texas Port of Entry (POE) operating a tractor trailer.

Upon primary inspection Customs and Border Protection (CBP) officers referred
CARBAJAL-Alvarez and the tractor trailer to secondary due to the shipment being a
first-time importer. Entry documents indicated that it was a shipment of limes.

Upon secondary inspection CBP officers conducted a non-intrusive image scan of the
tractor trailer, which revealed anomalies the in the trailer floor area near the 5" wheel
of the landing gear. Upon physical inspection CBP officers noticed tampering to the
trailer’s landing gear. CBP officers drilled through the floor of the trailer and a white
powdery substance was extracted which filed tested positive for the characteristics of
cocaine and fentany].

Further inspection of the tractor trailer resulted in the discovery of forty (40) packages
concealed within the floor bed of the trailer. CBP officers field tested the packages
thirty-six (36) tested positive for the properties of cocaine and four (4) tested positive
for the properties of fentanyl, both of which are a controlled substance. The packaged
cocaine and fentanyl totaled 47.5 kilograms.

Homeland Security Investigation (HSI) Special Agents (SA), advised CARBAJAL-
Alvarez his Miranda warnings in the Spanish language, CARBAJAL-Alvarez stated
he understood, and waived in writing.

Post Miranda, CARBAJAL-Alvarez admitted to knowing that there was a controlled
substance in the trailer, but he did not know the amount. CARBAJAL-Alvarez stated
he was going to off load the limes in McAllen, Texas. CARBAJAL-Alvarez stated
after he offloaded the limes, he was going to drop off the trailer at a gas station near
McAllen, Texas and a person unknown to him would pick up the trailer.
